Citation Nr: 1429998	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 28, 2012 and 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1989 and from November 1990 to May 1991. He was awarded the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for PTSD, with a 30 percent rating assigned, effective November 19, 2007. In July 2012, the Agency of Original Jurisdiction (AOJ) increased the rating to 70 percent, effective February 28, 2012. 

The Veteran provided testimony before the undersigned at a hearing at the RO in August 2011. A transcript is of record. 

This claim was remanded in November 2011. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND

In the last remand, the Board requested Springfield VA Community Based Outpatient Clinic (OPC) records (showing treatment with Dr. Mueller) be associated with the file. Virtual VA shows records were last uploaded in November 2011. However, the February 2012 VA examination report cites to a VA OPC record from the same month; this record is not in the file. Additionally, the supplemental statement of the case (SSOC) does not reflect the addition of the VA OPC records to the file. The Board is required to insure compliance with remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's psychiatric treatment at the Springfield VA OPC since November 2011. 

2. Obtain all treatment records from the Springfield Vet Center since December 2011. 

3. If newly received evidence or contentions indicate a change in the disability, afford the Veteran a new VA examination.

4. If any benefit on appeal remains denied, issue a SSOC, before returning the case to the Board. The SSOC should reflect that all of the evidence has been reviewed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

